DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  the word “processer” in the feature “in response to a signature-receiving processer” should be replaced by the word --processor--, as best understood.
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As explained below, Claims 1, and 3-7 recite an abstract idea of organizing human activity related to a signature-checking process (administrative task).
With regards to independent Claim 1, the claim recites:
An analysis information management method that manages a plurality of data files, each of the plurality of data files including analysis data and being registered in a database, the method comprising: 
performing an analysis on a plurality of samples by an analytical instrument; 
acquiring the analysis data for each of the plurality of samples in the analysis from the analytical instrument; 
recording, by a signature-executing processor, signature information to each of the plurality of data files in response to a signature-receiving processer detecting a predetermined signing operation by a user, so as to register a final result record report file or a signature information file associated with the final result record report file in the database; displaying, on a display, link information indicating a correspondence relationship between an integrated file and each of the plurality of data files, the integrated file including a plurality of pieces of information respectively contained in the plurality of data files; and storing the link information in the database.
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
The examiner concluded that this judicial exception is not integrated into a practical application (Step 2A analysis under Prong Two) based on the following analysis. 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application. 
For example, a signature-executing processor, a display, a step of storing the integrated file and link in the database are recited in generality and are examples of extra-solution activity that does not meaningfully limits the exception. The analytical instrument is recited in generality and represents a field of use limitation that is not meaningful. 
The additional elements in the preamble “An analysis information management method that manages a plurality of data files, each including analysis data and registered in a database” are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use and recited generic computer components.
 A display and a generically recited signature-executing processor are generic computer components that do not reflect an improvement in the functioning of a computer and are not qualified for a particular machine.  The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to computer or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea.
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
For example, signature-executing processor, and steps of storing link information in the database and a step of displaying are well-understood and purely conventional or routine steps in the relevant art (please see prior art of record) and do not add meaningful limitations to the method because these steps are recited at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered. For example, Gertner, Yoshioka, and Skowron disclose a signature-executing processor.
In addition, steps of performing an analysis and acquiring analysis data from the analytical instrument amount to necessary data gathering for all uses of the abstract idea (MPEP 2106.05 (g)).  Further, according to MPEP 2106.05 (d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility”. 
Similarly, a database and a display unit are features that well-understood and purely conventional or routine in the relevant art, and they are recited at a high level of generality without adding “significantly more” to the application of the abstract idea.  As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.
		Therefore, the claims are not patent eligible.
With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims either just extend the abstract idea of the independent claim(s) (Claim 3-preparing a list of information) and/or comprise additional elements (displaying the list on the display – Claim 3, controlling the display to display an interface - Claim 4; generating analysis report – Claim 5, comprising sample information/chromatogram/peak report - Claim 6, types of analytical instrument - Claim 7) that are recited in generality and are not meaningful. Therefore, the dependent claims comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B) as also indicated by the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over TOKIDA SHINYA (JP 4045999), hereinafter ‘Shinya’, in view of Shuichi Shimizu et al. (JP 2003050729), hereinafter ‘Shimizu’.

With regrds to Claim 1, Shinya discloses 
an analysis information management method that manages a plurality of data files, each of the plurality of data files including analysis data and being registered in a database (managing analysis data obtained by instrumental analysis and various data derived from the analysis data [0009]; various files for the same analysis [0017]; The server 10 stores the analysis data and the like acquired by each analyzer in a database so as to be shared by files [0014]), 
the method comprising: 
performing an analysis on a plurality of samples by an analytical instrument; acquiring the analysis data for each of the plurality of samples in the analysis from the analytical instrument (the data which is the raw and the analysis processing result…. data to facilitate retrieval of each file, a file management information storage unit 421 is provided that stores information as a search key, such as a sample name, a registration date, a registration device name, and an analyzer name [0017]; waveform data such as a chromatogram created when collection and re-analysis of analysis data is performed is automatically registered in the database 42 as a document file [0027]); 
recording, by a signature-executing processor, signature information to each of the plurality of data files in response to a signature-receiving processer detecting a predetermined signing operation by a user (the person in charge performs a predetermined operation to display a signature menu 60 as shown in FIG. 4 as a drop-down menu, and selects the type of signature (6 types of confirmation, review, approval, rejection, invalidation, and cancellation in this example) (Step S 4). Upon receiving the selection instruction, the central control unit 40 reads the corresponding analysis data file from the analysis data file storage unit 422 of the database 42 (Step S 4). [0023] In Step S 8, when the person in charge views the waveform of the analyzed data and the waveform such as the chromatogram or spectrum and wants to execute the signature such as confirmation and approval, the OK button 73 is clicked (YES in Step S 2). Then, upon receipt of this instruction, the central control unit 40 adds the signature data to the analysis data file and the document file (Step S 9). The signature data includes information such as the date and time of execution of the signature, the type of the signature, and the signer, and a signature is described on the top of the document as indicated by reference numeral 75 in FIG. 6 in the document file [0025]), so as to register a final result record report file or a signature information file associated with the final result record report file in the database (a delivery of analysis data, a report of a study result from an analyst to a supervisor, a signature operation such as an approval, or the like can be performed on a network centering on a database, and thereby, the analysis can be performed [0003]; execute the signature such as confirmation and approval [0025]); 
displaying, on a display (displaying means [0009]), information indicating a correspondence relationship between an integrated file and each of the plurality of data files (displaying the data of the document file if necessary ; E) It is characterized by having a display control means which displays simultaneously the analytical data by which reading appearance was carried out [ aforementioned ], and the document formed with the document file data processed by the aforementioned processing program on the screen of a displaying means [0009]; The display control means displays the numerical value of the analysis data and the document image formed by the document file data processed by the processing program on the same screen of the display means by screen division such as left or right or up and down. Since this document file includes a kind of graph such as a chromatogram or a spectrum according to the type of analysis, a person in charge can judge whether or not the graph is approved by referring to a graph or a photograph of such a graph in addition to the analysis data [0010]), 
the integrated file including a plurality of pieces of information respectively contained in the plurality of data files (The display control unit 44 appropriately divides the area for displaying the analysis data stored in the analysis data file, the area for displaying the document, and the like on the screen of the display unit 45 on the right or left or up and down, and displays the divided data (Step S 7). FIG. 6 shows an example of such a display, wherein a display area 72 for numerical data based on an analysis data file is provided on a substantially right half of a screen 70, and a display area 71 for a document image based on a document file is provided on a substantially left half. The document image may include a chromatogram or other graph or visually comprehensible results such as a photographic image [0024]); and storing the information in the database (a 2 storage unit which stores, as a document file of a predetermined format, a document including a graph such as a graph corresponding to analysis data stored in the 1 storage unit, or information corresponding thereto [0009]; to facilitate retrieval of each file, a file management information storage unit 421 is provided that stores information as a search key, such as a sample name, a registration date, a registration device name, and an analyzer name [0017]; If it is approved, data indicating "approval" is added to the data file, and the data file is stored in the database [0005]).
However, Shinya does not disclose displaying link information indicating a correspondence relationship files and storing the link information in the database.
Shimizu discloses displaying link information indicating a correspondence relationship between files (section 140 displays the folder tree structure of the production format for the content group created by the content creating section 130 according to the instruction of the creator, and displays the links and reference relationships between the files (Steps S604 and S605) … When "display link" is selected from the item list in the display menu by operating the mouse while the screen 401 of FIG. 9 is displayed, the link / reference relation display unit 110 displays the screen 402 of FIG. As shown in, the icons of the two files having the link relationship and the two files having the reference relationship are connected to each other by a dotted line with an arrow and displayed, p.4) and storing the link information in the database (the link information stored in either the recording medium in the server device or the internal recording medium according to the link information in the file. And access means for accessing the file pointed to, p.8; link information stored in Content delivery system … storing means, Claim 7; a data structure relating to file layout, Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinya in view of Shimizu to create link information showing a correspondence relationship between related files (“the integrated file and the data files from which the integrated file is created”) as known in the art and discussed in Shimizu while storing the link information in the database (“data structure”) as a reference to the source of data in the integrated file to be check the corresponding file relationships (checking the displayed folder tree and link / reference relationship, Shimizu, p.4).

With regards to Claim 4, Shinya in view of Shimizu discloses the invention as discussed with regards to Claim 1.
Shinya further discloses controlling the display to display an interface including narrowing conditions for the user to selectively extract the plurality of pieces of information in the plurality of data files registered in the database (the database management unit 401 retrieves the file management information from the file management information storage unit 421 in the database 42 by using the data search function. Analysis data conforming to the selection condition is read and sent to the sorting display control unit 44 in a predetermined order, for example, in the order of the oldest registration date or the new order or the like. The display control unit 44 displays character information based on the management information data on the screen of the display unit 45 as a list 50 as shown in FIG. 5 (Step S 2) [0022]).
Shimizu also discloses this limitation (p.2, 4).

With regards to Claim 5, Shinya in view of Shimizu discloses the invention as discussed with regards to Claim 1. 
Shinya further discloses generating an analysis report based on the data files [0017] and displays the report in a predetermined form [0020-0023].
Shimizu also discloses displaying the report in a predetermined form (p.2, 4).

With regards to Claim 6, Shinya in view of Shimizu discloses the invention as discussed with regards to Claim 1. 
Shinya further discloses the analysis report comprises at least one of sample information, chromatogram or a peak report (sample [0017], a report may be generated by an analyst on the basis of an analysis result, and a report to which various graphs and tables are pasted may be stored as a document file [0027]; document file includes a kind of graph such as a chromatogram or a spectrum according to the type of analysis, a person in charge can judge whether or not the graph is approved by referring to a graph or a photograph of such a graph in addition to the analysis data [0011]).

With regards to Claim 7, Shinya in view of Shimizu discloses the invention as discussed with regards to Claim 1. 
Shinya further discloses the analytical instrument comprises at least one of a chromatograph apparatus, a mass spectrometer or a spectrophotometer (the analysis devices 21 to 24 are liquid chromatography devices (LC), gas chromatograph mass spectrometry devices (GCMS) … [0013]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya in view of Shimizu, in further view of Gregory P. Gosselin (US 2004/0210594), hereinafter ‘Gosselin’.
With regards to Claim 3, Shinya in view of Shimizu discloses the invention as discussed with regards to Claim 1.
However, Shinya in view of Shimizu does not specifically disclose preparing a list of information for identifying the data files corresponding to the integrated file or information related to the data files, with reference to the link information, and displaying the list on the display.
Gosselin discloses linking back to the various database files such as a list of retail locations (able to audit these data based on “additional depth” (correlates the results of the final data file with the retail location parameters of the retail location database [0072)) and by, a processor (Fig.1), preparing a list of information for identifying the data files corresponding to the integrated file or information related to the data files (develop lists of retail locations from the executed relational queries [0043)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shinya in view of Shimizu, in view of Gosselin to prepare, by a (such as signature-receiving) processor, a list of information for identifying the data files corresponding to the integrated file or information related to the data files, with reference to the link information, while displaying the list on the display unit to improve an effectiveness of source data analysis when needed.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
The Applicant argues (p.5): Claim 1 has been amended to delete the limitations, highlighted in bold in the Office Action, alleged to cover certain methods of organizing human activity. The amendment claims are not in any way directed to human activity. For example, the recording step explicitly recites "by a signature-executing processor. 
Applicant respectfully submits that amended claims 1 and 3-7 qualify as eligible subject matter under 35 USC 101 through the pathway B ("No", in Eligibility Step 2A) in the flowchart shown in MPEP 2106 …
The Examiner respectfully disagrees. A signature-executing processor is not a meaningful or significantly more limitation that would indicate eligibility through the pathway B (streamline analysis).
According to MPEP 2106.06: a claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility.
Additionally, using a generic processor, without an improvements to computer technology, does not necessarily establish eligibility. For example, as decided in BSG vs. Buyseasons, Inc. and Rakuten Commerce, LLC,  with regards to organizing human activity abstract idea, “we expressly distinguished this kind of improvement in computer functionality from the performance of “economic or other tasks for which a computer is used in its ordinary capacity”.



Conclusion
The prior art made of record and not relied upon (with regrds to prior art) is considered pertinent to applicant's disclosure. 

Thorsten Richter et al. (US 2013/0074196) discloses performing a recording of the signature for the integrated file (Since signatures are an integral part of a report, a signature page is created for each report [0050]; At runtime (i.e., when a report has to be signed) the graphical user interface 70 can present the end user with a list 400 of available signature methods [0051]) and for performing a recording of the signature for each of the data files from which the integrated file is created (defined signature method can be applied to content items and is not restricted to reports [0041].

Ricky Olivarez (US 2012/0078662) discloses completing electronic forms for filling out an emergency medical services report, wherein the information screen provides a plurality of links to information selected from the group consisting of: medication; treatment guidelines; medical control guidelines; and municipal policies; Completing the new digital emergency medical services report form is also disclosed.

Adrian Cooper et al. (US 2003/0177446) discloses creating an electronically transmittable document having links therein which does not affect the integrity of the document as provided. The information is formatted to have a text portion, and an endnote portion, the endnote portion being independent of the text portion. The endnote portion includes link information for linking identified portions of the text with other ancillary link information. The user digitally signing the "signature" section screen. The image of the electronic signature is saved to the data file and can be transported with the rest of the digital emergency medical services report form and inputted data.

Curtis Parvin et al. (US 2006/0129345) discloses managing laboratory analytical process control operations that includes providing a listing of all control products currently in use showing linkages to instruments and tests. Data for calibrator and reagent lots is also linked and traceable to specific tests, instruments and methods. The application provides a 7-day, 30 day or six month report on demand of all actionable errors and warnings for each test. This report is subject to electronic signature to document review.

John Skowron et al. (US 2004/0039706) discloses generating and digitally authorizing a report indicating the performance conditions of a facility.

Takashi Yoshioka (US 2012/0237180) discloses a signature device and a signature method which generates and verifies a signature and adding an electronic signature to collection of the summary data.

Dmitry Gertner (US 2015/0222437) discloses a method of signing an electronic document using an Analog-to-Digital (AD) signature. The method is executable at a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863